DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 12, 2019 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 101399095 B1) in view of Kang (KR 101461823 B1).
Kim teaches a fried food making apparatus comprising:

    PNG
    media_image1.png
    431
    273
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    411
    385
    media_image2.png
    Greyscale

With regard to claim 1, a water and oil fryer (FIG. 1) comprising a fryer body (FIG. 1, upper part of fryer main body 210) having defined therein an accommodation space (FIG. 1, receiving portion 212) in which water and oil are accommodated, the fryer body (FIG. 1, upper part of fryer main body 210) being configured such that frying residue is collected in a central portion of a bottom thereof by a cyclone (Abstract); a base frame (FIG. 1, fryer body 210) supporting the fryer body (FIG. 1, upper part of fryer main body 210) seated within an upper portion (FIG. 5 in view of FIG. 1, upper inner surface and fryer network 240) of the base frame (FIG. 1, fryer body 210); a controller (FIG. 1, control unit 218) disposed in the upper portion (FIG. 5 in view of FIG. 1, upper inner surface and fryer network 240) of the base frame (FIG. 1, fryer body 210); a heater (FIG. 1, heating control panel 230) disposed on the base frame (FIG. 1, fryer body 210) to heat the oil, with a bottom end portion of the heater (FIG. 1, heating control panel 230) being received in the accommodation space (FIG. 1, receiving portion 212); a cleaning circulation line (FIG. 5 in view of FIG. 1, an arrangement of a plurality of pipelines) including a drain pipe (FIG. 5 in view of FIG. 1, drain 270) disposed in a lower central portion of the fryer body (FIG. 1, upper part of fryer main body 210), such that the water and the frying residue are introduced to the drain pipe (FIG. 5 in view of FIG. 1, drain 270), a connecting pipe (FIG. 5 in view of FIG. 1, discharge unit 280) connected to the drain pipe (FIG. 5 in view of FIG. 1, drain 270) via a connector (FIG. 5 in view of FIG. 2, connector 340), and an inlet pipe (FIG. 5, connecting pipe between the left connector 340 and the right connector 340) connected to the drain pipe (FIG. 5 in view of FIG. 1, drain 270) via the connecting pipe (FIG. 5 in view of FIG. 1, discharge unit 280) to circulate the water by resupplying the water, whereby the water and oil fryer is easily cleanable (by cleaning nozzle 290 for cleaning the inner wall as shown FIG. 5 in view of FIG. 1) (For more details please read: paragraphs [0036]-[0060]).
Kim teaches all that is claimed as discussed above including the cleaning circulation line (FIG. 5 in view of FIG. 1, an arrangement of a plurality of pipelines), and it is noted that Kim also implicitly discloses  a filter unit (which is easy to collect and remove the fry and debris generated as disclosed in paragraphs [0001] and [0069]) and a circulation pump (a water circulation member controlling the supply of cooling water to the inside of the fryer main body and circulating the frying residue with the pre-stored water; a discharge unit discharging to the outside the pre-stored water circulated via the water circulated member and frying residue; and supplying water toward the injection nozzle 298 for cleaning oil waste and frying residue fixed to the inner wall and the lower side of the fryer main body” as disclosed in the Abstract).  However, Kim does not explicitly teach the following features:
A filter unit for removing the frying residue in response to opening and closing of a bidirectional valve; and
A circulation pump connected to the cleaning circulation line to circulate the water.
Kang teaches an oil separated type frying apparatus comprising:

    PNG
    media_image3.png
    483
    398
    media_image3.png
    Greyscale
   
With regard to claim 1, a filter unit (FIG. 2, filter 50)  for removing the frying residue (foreign substances) in response to opening and closing of a bidirectional valve (FIG. 2, valve 52); and circulation pump (FIG. 2, pump P) connected to the cleaning circulation line (circulation pipe 40 (not indicated in the figures)) to circulate the water (Paragraphs: [0017]-[0022]).  It is noted that it is obvious to one having ordinary skill in the art to use a bidirectional valve for its ability to control flows and pressures in both directions.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fried food making apparatus of Kim to utilize a filter unit for removing the frying residue in response to opening and closing of a bidirectional valve and a circulation pump connected to the cleaning circulation line to circulate the water as taught by Kang since Kang teaches that such an arrangement is beneficial to filter the foreign substances contained in the water while circulating the water contained in the second space and restore the state of the oil to be able to increase the use time as disclosed in paragraph [0006].
With regard to claim  2, Kim in view of Kang teaches that the cleaning circulation line (Kim: FIG. 5 in view of FIG. 1, an arrangement of a plurality of pipelines) is configured such that one end portion of the drain pipe (Kim: FIG. 5 in view of FIG. 1, drain 270) is connected to the drain hole provided in the lower central portion of the fryer body (Kim: FIG. 5 in view of FIG. 1, upper part of fryer main body 210), the other end portion of the drain pipe (Kim: FIG. 5 in view of FIG. 1, drain 270) is connected to a first passage (Kim: FIG. 5 in view of FIG. 2, top port of the left connector 340) of the connector (Kim: FIG. 5 in view of FIG. 2, connector 340) disposed on the upper portion of the base frame (Kim: FIG. 1, fryer body 210), a top end portion of the connecting pipe (Kim: FIG. 5 in view of FIG. 1, discharge unit 280) is connected to a second passage (Kim: FIG. 5 in view of FIG. 2, right port of the connector 340) of the connector (Kim: FIG. 5 in view of FIG. 2, connector 340) communicating with the first passage (Kim: FIG. 5 in view of FIG. 2, top port of the left connector 340).  It is obvious to one having ordinary skill in the art to install the filter unit (Kang: FIG. 2, filter 50) right of the left connector (Kim: FIG. 5 in view of FIG. 2, connector 340) in line with the discharge unit 280, which is disposed on a bottom end portion of the connecting pipe (Kim: FIG. 5 in view of FIG. 1, discharge unit 280), one end portion of the inlet pipe (Kim: FIG. 5, connecting pipe between the left connector 340 and the right connector 340) is connected to the filter unit (Kang: FIG. 2, filter 50), and the other end portion of the inlet pipe (Kim: FIG. 5, connecting pipe between the left connector 340 and the right connector 340) is connected to the lower portion of the fryer body (Kim: FIG. 5 in view of FIG. 1, upper part of fryer main body 210).
With regard to claim 3, Kim in view of Kang teaches that the controller (Kim: FIG. 1, control unit 218) causes the bidirectional valve (Kang: FIG. 2, valve 52) and the circulation pump (Kang: FIG. 2, pump P) to work in concert with each other.
With regard to claim 4, Kim in view of Kang teaches that the filter unit (Kang: FIG. 2, filter 50) is disposed in a location at which the connecting pipe (Kim: FIG. 5 in view of FIG. 1, discharge unit 280) and the inlet pipe (Kim: FIG. 5, connecting pipe between the left connector 340 and the right connector 340) are connected to remove the frying residue using a filter (Kang: FIG. 2, filter 50) disposed inside thereof, the filter (Kang: FIG. 2, filter 50) being detachably disposed inside of the filter unit (Kang: FIG. 2, filter 50).
With regard to claim 5, Kim in view of Kang teaches that the filter unit (Kang: FIG. 2, filter 50) is disposed in a location at which the connecting pipe (Kim: FIG. 5 in view of FIG. 1, discharge unit 280) and the inlet pipe (Kim: FIG. 5, connecting pipe between the left connector 340 and the right connector 340) are connected to remove the frying residue using a filter (Kang: FIG. 2, filter 50) disposed inside thereof, the filter (Kang: FIG. 2, filter 50) being detachably disposed inside of the filter unit (Kang: FIG. 2, filter 50).
With regard to claim 6, Kim in view of Kang teaches that a check valve (Kim: FIG. 5 in view of FIG. 1, drain valve 272) disposed on a sewer pipe connected to the filter unit (Kang: FIG. 2, filter 50) to be opened and closed by the controller (Kim: FIG. 1, control unit 218), wherein, when the check valve (Kim: FIG. 5 in view of FIG. 1, drain valve 272) and the bidirectional valve (Kang: FIG. 2, valve 52) are opened by the controller (Kim: FIG. 1, control unit 218), water is discharged from the fryer body (Kim: FIG. 5 in view of FIG. 1, upper part of fryer main body 210) to a sewer line through the inlet pipe (Kim: FIG. 5, connecting pipe between the left connector 340 and the right connector 340).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is invited to the followings whose inventions disclose similar devices.
한명수 (KR 101291739 B1) teaches a frying device.
한명수 (KR 20130001472 U) teaches a frying device.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858